20-01226-scc          Doc 59       Filed 01/22/21 Entered 01/22/21 17:08:00                     Main Document
                                                Pg 1 of 29



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                            :
In re:                                                      :     Chapter 11
                                                            :
THE ROMAN CATHOLIC DIOCESE OF                               :     Case No. 20-12345 (SCC)
ROCKVILLE CENTRE, NEW YORK,1                                :
                                                            :
                  Debtor.                                   :
                                                            :
THE ROMAN CATHOLIC DIOCESE OF                               :
ROCKVILLE CENTRE, NEW YORK,                                 :
                                                            :
                  Plaintiff,                                :
                                                            :
         v.                                                 :     Adv. Pro. No. 20-01226 (SCC)
                                                            :
ARK320 DOE, et al.,2                                        :
                                                            :
                  Defendants.                               :
                                                            :

                STIPULATION AND ORDER PURSUANT TO 11 U.S.C. § 105(a)
              STAYING CONTINUED PROSECUTION OF CERTAIN LAWSUITS

         This matter came before the Court on the Motion for a Preliminary Injunction under

Sections 362 and 105(a) of the Bankruptcy Code [Adv. Pro. Docket No. 2] (the “Motion”),3 filed

by The Roman Catholic Diocese of Rockville Centre, New York (the “Diocese”); the Court finding

that (i) it has jurisdiction over this matter pursuant to 28 U.S.C. §1334; (ii) this matter is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and (O); (iii) the relief requested in the Motion




         1
           The Debtor in this chapter 11 case is The Roman Catholic Diocese of Rockville Centre, New York, the
last four digits of its federal tax identification number are 7437, and its mailing address is 50 North Park Avenue
P.O. Box 9023, Rockville Centre, NY 11571-9023.
         2
         A full list of the Defendants in this adversary proceeding is included in Exhibit A to the Verified
Complaint for Declaratory and Injunctive Relief [Adv. Pro. Docket No. 1].
         3
           To the extent there are inconsistencies between terms defined in the Motion and in this Stipulation and
Order, then this Stipulation and Order shall govern.
20-01226-scc       Doc 59     Filed 01/22/21 Entered 01/22/21 17:08:00               Main Document
                                           Pg 2 of 29



is in the best interests of the Diocese, its estate, and creditors; and (iv) after due deliberation, and

good and sufficient cause appearing therefor, the Court hereby determines that the relief requested

in the Motion should be granted on the terms set forth herein;

                                             RECITALS

        A.      Attached hereto as Schedule 1 is a list of lawsuits or claims (collectively, the “CVA

Actions” and each individually a “CVA Action”) against the Diocese, certain non-debtor affiliates

of the Diocese (the “DRVC Related Parties”), and/or various third-parties (the “Non-Affiliate

Defendants”, and collectively with the DRVC Related Parties, the “State Court Defendants”)

which (a) were pending as of the Petition Date or (b) have been filed or otherwise asserted against

State Court Defendants on or after the Petition Date, alleging that the Diocese and/or the named

State Court Defendants are liable to the applicable plaintiff on account of sexual abuse or other

tort claims.

        B.      The CVA Actions are stayed by operation of 11 U.S.C. § 362(a) to the extent they

seek relief against the Diocese. On October 1, 2020, the Diocese filed an adversary proceeding

[Adv. Pro. No. 20-01266] (the “Stay Adversary”) seeking a determination that the CVA Actions

are automatically stayed pursuant to 11 U.S.C. § 362(a)(1) and/or (a)(3) or, alternatively, seeking

entry of an order staying the CVA Actions pursuant to 11 U.S.C. § 105(a). The plaintiffs in the

CVA Actions assert that the automatic stay does not, subject to compliance with applicable rules

of civil procedure, prohibit them from pursuing claims against the State Court Defendants.

        C.      On October 1, 2020, the Diocese brought the Motion seeking an injunction pursuant

to 11 U.S.C. §§ 105(a) and 362(a) staying the CVA Actions against each of the State Court

Defendants through and including February 1, 2021. On October 23, 2020, the Committee filed

the Objection to the Preliminary Injunction Motion [Adv. Pro. Docket No. 17]. On November 4,

2020, the Court entered a consensual order in the Stay Adversary granting the Diocese’s request
                                                   2
20-01226-scc      Doc 59     Filed 01/22/21 Entered 01/22/21 17:08:00            Main Document
                                          Pg 3 of 29



for a preliminary injunction and enjoining the prosecution of the CVA Actions through December

10, 2020 [Adv. Pro. Docket No. 36]. On December 10, 2020, the Court entered a consensual order

in the Stay Adversary granting the Diocese’s request for a preliminary injunction and enjoining

the prosecution of the CVA Actions through December 21, 2020 [Adv. Pro. Docket No. 44]. And

on December 21, 2020, the Court entered a consensual order in the Stay Adversary granting the

Diocese’s request for a preliminary injunction and enjoining the prosecution of the CVA Actions

through January 14, 2021 [Adv. Pro. Docket No. 46].

       D.      The Diocese and the Committee, in consultation with the state court attorneys

representing the members of the Committee, have agreed to stay the CVA Actions against all State

Court Defendants in accordance with the terms set forth in this Stipulation and Order.

AND IT IS THEREFORE ORDERED AND AGREED THAT:

       1.      The foregoing recitals are incorporated herein by reference.

       2.      Pursuant to 11 U.S.C. § 105(a), except to the limited extent provided below, the

CVA Actions set forth on Schedule 1 are hereby stayed as to the State Court Defendants and any

and all further proceedings or other actions by the parties thereto in furtherance of their

prosecution, are hereby stayed from the date hereof (the “Effective Date”) through and including

11:59 p.m. (prevailing Eastern time) on March 31, 2021 (the “Termination Date”).

       3.      Subject to Sections 5 and 6 below, prior to the occurrence of the Termination Date,

no plaintiff shall prosecute against any State Court Defendant any action alleging claims

substantially similar to those asserted by such plaintiff in a pending CVA Action, nor shall any

plaintiff seek to sever his or her claims against the Diocese in any CVA Action in order to proceed

with such CVA Action against any State Court Defendant.

       4.      Prior to the occurrence of the Termination Date, and absent further order of this

Court for good cause, no State Court Defendant shall take any action against a plaintiff in any
                                                3
20-01226-scc      Doc 59     Filed 01/22/21 Entered 01/22/21 17:08:00             Main Document
                                          Pg 4 of 29



CVA Action, including without limitation, seeking discovery or non-voluntary dismissal of the

CVA Action, except that nothing herein shall preclude (1) a State Court Defendant from answering

a complaint in a CVA Action, but any obligation to do so shall be tolled pursuant to Section 8

below, and (2) any Non-Affiliate Defendant from negotiating and/or consummating a settlement

of any claims against such Non-Affiliate Defendant with any plaintiff in a CVA Action.

       5.      The stay imposed by this Stipulation and Order shall not prohibit or enjoin the filing

of a complaint for purposes of commencing a CVA Action against, or service of a complaint

related to any CVA Action upon, any of the State Court Defendants, including service of a

complaint in any CVA Action filed prior to the Effective Date. Any stay pursuant to this

Stipulation and Order or 11 U.S.C. § 362 (to the extent applicable) is hereby lifted to the limited

extent necessary to (i) allow any person to serve and file a new CVA Action against any party

(including, without limitation, a party already identified as a State Court Defendant), as well as to

file and serve any proof of service therefor, and (ii) to allow any State Court Defendant or the

Diocese to tender the defense of any CVA Actions or similar claims to any insurance carrier who

may provide coverage, have provided coverage, or otherwise insure the claim at issue (each, an

“Insurer”); provided, however, that nothing herein is intended to authorize any payment by an

Insurer to or on behalf of a State Court Defendant if doing so would serve to reduce the amount of

insurance coverage available to the Diocese.

       6.      State Court Defendants shall be served in accordance with the rules and procedures

governing the applicable CVA Action. The individuals identified on Schedule 2 hereto are

authorized to accept service for the State Court Defendants identified on such Schedule 2 as

applicable.

       7.      Any plaintiff commencing or serving a new CVA Action shall provide copies of



                                                 4
20-01226-scc      Doc 59     Filed 01/22/21 Entered 01/22/21 17:08:00             Main Document
                                          Pg 5 of 29



the complaint via email to each of the undersigned counsel to the Diocese and the Committee

within five (5) business days of service of this Stipulation and Order upon such person.

       8.      The period beginning on the Effective Date and ending on the Termination Date

(the “Standstill Period”) shall not be included in computing the running of any time periods with

respect to any (i) deadline to file an answer, motion to dismiss, or other responsive pleading,

(ii) deadline to make or respond to dispositive motions or discovery demands, (iii) deadline to seek

removal of an action to federal court, or (iv) other time deadlines (whether statutory, rule-based,

equitable, contractual, or otherwise) relating to the prosecution or defense of the CVA Actions,

such that all claims, defenses, rights and privileges with respect thereto shall be preserved and

remain viable to the same extent that they existed as of the Effective Date, provided, however, that

the foregoing shall not be deemed to extend or waive any applicable statutes of limitations, statutes

of repose, laches or estoppel periods or other time deadlines or defenses relating to the initial

assertion of a claim or filing of a CVA Action, and provided further that, upon the occurrence of

the Termination Date, all State Court Defendants shall have not less than forty-five (45) days to

file their initial answer, motion to dismiss, or other responsive pleading(s) in any CVA Action in

which they are named.

       9.      Approximately every thirty (30) days after the Effective Date, the Diocese shall file

an amended Schedule 1, which will include additional CVA Actions subject to this Stipulation and

Order, on the Docket of the Chapter 11 Case; provided, however, that such schedule shall not

identify the name of any plaintiff pursuant to the terms of the Final Order (I) Authorizing and

Approving Special Noticing and Confidentiality Procedures, (II) Authorizing and Approving

Procedures for Providing Notice of Commencement, and (III) Granting Related Relief [Docket

No. 125] but shall identify the CVA Action by the Index Number or case number of the case.



                                                 5
20-01226-scc       Doc 59     Filed 01/22/21 Entered 01/22/21 17:08:00             Main Document
                                           Pg 6 of 29



       10.     The Termination Date may be extended by mutual agreement between the Diocese

and the Committee, which shall be memorialized in a stipulation filed with the Court (an

“Extension Notice”). Email notice of each Extension Notice shall be provided by the Diocese to

all plaintiffs to CVA Actions (through their counsel of record in any CVA Action) and any other

party that was served with notice of the Motion. Any party to a CVA Action may object to the

application of such extension of the Termination Date to such CVA Action by filing with the

Bankruptcy Court, within seven (7) days of the date of an Extension Notice, an objection setting

forth the basis for its objection(s) to the Extension Notice (an “Extension Objection”) as it relates

to such CVA Action. The Diocese and the Committee may file any replies in support of the

Extension Notice within seven (7) days after the filing of an Extension Objection. Upon the filing

of an Extension Objection by any party (an “Objecting Party”), the Termination Date with respect

to such Objecting Party’s CVA Action shall be extended through and including the later of (a)

the date on which the Bankruptcy Court enters an Order authorizing the Objecting Party to

proceed with the prosecution of their respective CVA Action, or (b) if no order authorizing the

Objecting Party to proceed with the prosecution of their respective CVA Action is entered by the

Bankruptcy Court, the applicable Termination Date as may be extended pursuant to any current

or future Extension Notice. An Objecting Party shall serve any Extension Objection on the

undersigned counsel to the Committee and the undersigned counsel to the Diocese via email.

Notwithstanding the filing of an Extension Objection, the Termination Date shall be extended as

to any party who does not object to the Extension Notice.

       11.     The entry of this Stipulation and Order is without prejudice to the rights of the

Diocese to enforce the terms of this Stipulation and Order, including through an injunction under

11 U.S.C. § 105(a), against any plaintiff that does not comply with the terms of this Stipulation



                                                  6
20-01226-scc      Doc 59      Filed 01/22/21 Entered 01/22/21 17:08:00             Main Document
                                           Pg 7 of 29



and Order. Nothing herein shall be construed to limit the rights of the Diocese to seek relief similar

to the relief provided in this Stipulation and Order, including through an injunction under 11 U.S.C.

§ 105(a), against any party. In the event the Diocese takes any action seeking such an injunction

on terms substantially similar to those set forth in this Stipulation and Order prior to the

Termination Date, the Committee shall support such requested relief; provided, however, that

nothing herein shall be construed to restrict or prohibit the rights of any party to oppose an

extension of the Termination Date; and provided further that nothing herein shall be construed to

restrict or prohibit the rights of the Committee or any plaintiff in a CVA Action to oppose any

effort by the Diocese or any State Court Defendant(s) after the Termination Date to assert in any

court that the automatic stay applies to automatically stay the CVA Action against it, or to seek to

stay or enjoin any CVA Action. Nothing in the Motion or this Stipulation and Order shall be

construed as an admission by the Committee or any plaintiff regarding any efforts by the Diocese

or any State Court Defendant to obtain an order enforcing the automatic stay or enjoining

prosecution of any CVA Action after the Termination Date.

       12.     Subject to the Committee’s execution of a confidentiality and non-disclosure

agreement in form and substance acceptable to the Diocese, the Diocese agrees to use

commercially reasonable, good faith efforts to promptly begin providing the Committee

documents in its possession responsive to the document requests described on Schedule 4 hereto

no later than January 31, 2021, subject to the right of the Diocese or an interested DRVC Related

Party to raise reasonable objections based upon scope, relevance, privilege, or other applicable

law, provided, however, that prior to such production the Diocese shall cause names and other

identifying information relating to any plaintiffs asserting a claim of sexual abuse to be redacted

pursuant to a confidentiality protocol as agreed between the Diocese and the Committee. The



                                                  7
20-01226-scc      Doc 59      Filed 01/22/21 Entered 01/22/21 17:08:00             Main Document
                                           Pg 8 of 29



Diocese shall produce such documents on a rolling basis. Any disputes relating to the respected

discovery shall be governed by the laws of the State of New York applicable to the CVA Actions.

This Section 12 shall be enforceable by the Committee even if the Bankruptcy Court does not enter

an Order approving this Stipulation and Order.

       13.     During the Standstill Period, the Diocese shall provide the Committee with 15 days’

notice before the Bishop approves any transfer by a parish within the Diocese identified on

Schedule 3 hereto of any (i) real property or (ii) property outside of the ordinary course of business

with a value in excess of $50,000. During such notice period, any plaintiff in a CVA Action and/or

the Committee may take any action to oppose, unwind or enjoin such transfer in a court of

competent jurisdiction, including without limitation, by filing a lis pendens with respect to the

subject property. Any such action by a plaintiff or the Committee shall not be subject to any

confidentiality obligation of the Committee and shall not be a violation of this Stipulation and

Order; provided, however, that all other legal, equitable, and jurisdictional rights and defenses

regarding any litigation, causes of action, or judicial proceeding initiated with respect to any

potential transfer by a parish covered by this paragraph 13 are hereby reserved.

       14.     Nothing in this Stipulation and Order shall be construed to limit the Committee’s

right to seek discovery in other actions or proceedings on matters unrelated to the topics listed

on Schedule 4 from the Diocese or any State Court Defendant through any means in accordance

with applicable law or constitute a waiver of any right of the Diocese or any State Court

Defendant to oppose any such discovery.

       15.     Nothing in this Stipulation and Order is intended or shall be deemed to constitute

any admission or acknowledgement of any fact, conclusion of law, potential liability or liability

of any party, nor does this Stipulation and Order constitute a waiver by any party of any time-



                                                  8
20-01226-scc      Doc 59     Filed 01/22/21 Entered 01/22/21 17:08:00             Main Document
                                          Pg 9 of 29



based defenses, except to the extent any otherwise applicable deadlines may be tolled during the

Standstill Period as provided herein. Except as otherwise provided herein, all parties shall be

deemed to reserve all available rights, remedies, claims and defenses without waiver.

       16.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

Stipulation and Order are immediately effective and enforceable upon its entry.

       17.     The Diocese is authorized to file a copy of this Stipulation and Order (including

any amended Schedules thereto) with any court in which a CVA Action is or may hereafter

become pending as proof that such action is stayed and enjoined as set forth herein.

       18.     Nothing herein shall be construed to limit or affect any party’s right to seek

appropriate relief from this Court to the extent necessary to respond to any actions by a court in

which a CVA Action is pending that, but for the stay provided herein, would require a party to

act before the Termination Date.

       19.     This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation and/or enforcement of this Stipulation and Order.


 Dated: January 22, 2021                            /S/ Shelley C. Chapman
        New York, New York                          Hon. Shelley C. Chapman
                                                    United States Bankruptcy Judge




                                                9
20-01226-scc    Doc 59    Filed 01/22/21 Entered 01/22/21 17:08:00         Main Document
                                      Pg 10 of 29



STIPULATED AND AGREED TO BY:

 JONES DAY                                    PACHULSKI STANG ZIEHL & JONES
                                              LLP
 /s/ Corinne Ball
 Corinne Ball                                 By: /s/ James I. Stang
 Todd Geremia                                 James I. Stang (pro hac vice)
 Benjamin Rosenblum                           10100 Santa Monica Blvd., 13th Floor
 Andrew Butler                                Los Angeles, CA 90067
 Benjamin Thomson                             Telephone: (310) 277-6910
 JONES DAY                                    jstang@pszjlaw.com
 250 Vesey Street
 New York, NY 10281-1047                      Ilan D. Scharf
 Telephone: (212) 326-3939                    Karen B. Dine
 Facsimile: (212) 755-7306                    Brittany Michael
 Email: cball@jonesday.com                    780 Third Avenue, 34th Floor
         trgeremia@jonesday.com               New York, NY 10017
         brosenblum@jonesday.com              Telephone: (212) 561-7700
         abutler@jonesday.com                 ischarf@pszjlaw.com
         bthomson@jonesday.com
                                              Attorneys for the Official Committee of
 -and-                                        Unsecured Creditors

 Christopher DiPompeo (pro hac vice)
 JONES DAY
 51 Louisiana Ave., N.W.
 Washington, D.C. 20001
 Telephone: (202) 879-7686
 Facsimile: (202) 626-1700
 Email: cdipompeo@jonesday.com

 Counsel for the Debtor and
 Debtor in Possession




                                         10
20-01226-scc   Doc 59   Filed 01/22/21 Entered 01/22/21 17:08:00   Main Document
                                    Pg 11 of 29




                                 SCHEDULE 1

                                  CVA Actions

                      Plaintiff(s)                        Index No.
1.                  NAME ON FILE                         506103/2020
2.                  NAME ON FILE                         506559/2020
3.                  NAME ON FILE                         512125/2020
4.                  NAME ON FILE                         512319/2020
5.                  NAME ON FILE                         512833/2020
6.                  NAME ON FILE                         513632/2020
7.                  NAME ON FILE                         513885/2020
8.                  NAME ON FILE                         515746/2020
9.                  NAME ON FILE                         517428/2020
10.                 NAME ON FILE                         517533/2020
11.                 NAME ON FILE                         518025/2020
12.                 NAME ON FILE                         518289/2020
13.                 NAME ON FILE                         518726/2019
14.                 NAME ON FILE                         519191/2019
15.                 NAME ON FILE                         519862/2019
16.                 NAME ON FILE                         522308/2019
17.                 NAME ON FILE                         524748/2019
18.                 NAME ON FILE                         526614/2019
19.                 NAME ON FILE                         527922/2019
20.                 NAME ON FILE                         600873/2020
21.                 NAME ON FILE                         605941/2020
22.                 NAME ON FILE                         606396/2020
23.                 NAME ON FILE                         606672/2020
24.                 NAME ON FILE                         606674/2020
25.                 NAME ON FILE                         607467/2020
26.                 NAME ON FILE                         607768/2020
27.                 NAME ON FILE                         608381/2020
28.                 NAME ON FILE                         609115/2020
29.                 NAME ON FILE                         610600/2020
30.                 NAME ON FILE                         611155/2019
31.                 NAME ON FILE                         615903/2019
32.                 NAME ON FILE                         617355/2019
33.                 NAME ON FILE                         618528/2019
34.                 NAME ON FILE                         618542/2019
35.                 NAME ON FILE                         619881/2019
36.                 NAME ON FILE                         620497/2019
37.                 NAME ON FILE                         621553/2019
38.                 NAME ON FILE                         624824/2019
39.                 NAME ON FILE                         900001/2019
20-01226-scc   Doc 59   Filed 01/22/21 Entered 01/22/21 17:08:00   Main Document
                                    Pg 12 of 29



                      Plaintiff(s)                        Index No.
40.                 NAME ON FILE                         900002/2019
41.                 NAME ON FILE                         900002/2020
42.                 NAME ON FILE                         900003/2019
43.                 NAME ON FILE                         900003/2020
44.                 NAME ON FILE                         900004/2019
45.                 NAME ON FILE                         900004/2020
46.                 NAME ON FILE                         900043/2020
47.                 NAME ON FILE                         900005/2019
48.                 NAME ON FILE                         900006/2019
49.                 NAME ON FILE                         900006/2020
50.                 NAME ON FILE                         900007/2019
51.                 NAME ON FILE                         900008/2019
52.                 NAME ON FILE                         900008/2020
53.                 NAME ON FILE                         900010/2019
54.                 NAME ON FILE                         900010/2020
55.                 NAME ON FILE                         900011/2019
56.                 NAME ON FILE                         900011/2020
57.                 NAME ON FILE                         900012/2019
58.                 NAME ON FILE                         900012/2020
59.                 NAME ON FILE                         900013/2019
60.                 NAME ON FILE                         900013/2020
61.                 NAME ON FILE                         900014/2019
62.                 NAME ON FILE                         900014/2020
63.                 NAME ON FILE                         900015/2019
64.                 NAME ON FILE                         900015/2020
65.                 NAME ON FILE                         900016/2019
66.                 NAME ON FILE                         900017/2019
67.                 NAME ON FILE                         900017/2020
68.                 NAME ON FILE                         900018/2020
69.                 NAME ON FILE                         900019/2019
70.                 NAME ON FILE                         900020/2019
71.                 NAME ON FILE                         900021/2019
72.                 NAME ON FILE                         900022/2019
73.                 NAME ON FILE                         900022/2020
74.                 NAME ON FILE                         900024/2019
75.                 NAME ON FILE                         900025/2019
76.                 NAME ON FILE                         900027/2019
77.                 NAME ON FILE                         900028/2019
78.                 NAME ON FILE                         900029/2019
79.                 NAME ON FILE                         900029/2020
80.                 NAME ON FILE                         900030/2020
81.                 NAME ON FILE                         900031/2019
82.                 NAME ON FILE                         900031/2020
83.                 NAME ON FILE                         900032/2019
20-01226-scc   Doc 59   Filed 01/22/21 Entered 01/22/21 17:08:00   Main Document
                                    Pg 13 of 29



                      Plaintiff(s)                        Index No.
84.                 NAME ON FILE                         900032/2020
85.                 NAME ON FILE                         900033/2020
86.                 NAME ON FILE                         900035/2019
87.                 NAME ON FILE                         900036/2019
88.                 NAME ON FILE                         900036/2020
89.                 NAME ON FILE                         900037/2019
90.                 NAME ON FILE                         900039/2019
91.                 NAME ON FILE                         900040/2019
92.                 NAME ON FILE                         900041/2019
93.                 NAME ON FILE                         900041/2020
94.                 NAME ON FILE                         900042/2019
95.                 NAME ON FILE                         900044/2020
96.                 NAME ON FILE                         900045/2019
97.                 NAME ON FILE                         900045/2020
98.                 NAME ON FILE                         900046/2019
99.                 NAME ON FILE                         900046/2020
100.                NAME ON FILE                         900047/2020
101.                NAME ON FILE                         900048/2019
102.                NAME ON FILE                         900048/2020
103.                NAME ON FILE                         900050/2019
104.                NAME ON FILE                         900050/2020
105.                NAME ON FILE                         900051/2019
106.                NAME ON FILE                         900051/2020
107.                NAME ON FILE                         900052/2019
108.                NAME ON FILE                         900052/2020
109.                NAME ON FILE                         900053/2019
110.                NAME ON FILE                         900053/2020
111.                NAME ON FILE                         900054/2019
112.                NAME ON FILE                         900054/2020
113.                NAME ON FILE                         900055/2020
114.                NAME ON FILE                         900056/2020
115.                NAME ON FILE                         900057/2019
116.                NAME ON FILE                         900057/2020
117.                NAME ON FILE                         900058/2020
118.                NAME ON FILE                         900059/2020
119.                NAME ON FILE                         900060/2020
120.                NAME ON FILE                         900061/2020
121.                NAME ON FILE                         900062/2020
122.                NAME ON FILE                         900063/2020
123.                NAME ON FILE                         900064/2019
124.                NAME ON FILE                         900064/2020
125.                NAME ON FILE                         900065/2020
126.                NAME ON FILE                         900066/2020
127.                NAME ON FILE                         900067/2020
20-01226-scc   Doc 59   Filed 01/22/21 Entered 01/22/21 17:08:00   Main Document
                                    Pg 14 of 29



                      Plaintiff(s)                        Index No.
128.                NAME ON FILE                         900068/2019
129.                NAME ON FILE                         900068/2020
130.                NAME ON FILE                         900069/2019
131.                NAME ON FILE                         900069/2020
132.                NAME ON FILE                         900070/2019
133.                NAME ON FILE                         900070/2020
134.                NAME ON FILE                         900071/2019
135.                NAME ON FILE                         900071/2020
136.                NAME ON FILE                         900072/2019
137.                NAME ON FILE                         900072/2020
138.                NAME ON FILE                         900073/2019
139.                NAME ON FILE                         900073/2020
140.                NAME ON FILE                         900074/2020
141.                NAME ON FILE                         900075/2020
142.                NAME ON FILE                         900076/2020
143.                NAME ON FILE                         900077/2020
144.                NAME ON FILE                         900078/2020
145.                NAME ON FILE                         900079/2020
146.                NAME ON FILE                         900080/2020
147.                NAME ON FILE                         900081/2020
148.                NAME ON FILE                         900084/2020
149.                NAME ON FILE                         900085/2020
150.                NAME ON FILE                         900086/2020
151.                NAME ON FILE                         900087/2020
152.                NAME ON FILE                         900094/2020
153.                NAME ON FILE                         900095/2020
154.                NAME ON FILE                         900099/2020
155.                NAME ON FILE                         900101/2020
156.                NAME ON FILE                         900102/2020
157.                NAME ON FILE                         900103/2020
158.                NAME ON FILE                         900105/2020
159.                NAME ON FILE                         900107/2020
160.                NAME ON FILE                         900109/2020
161.                NAME ON FILE                         900110/2020
162.                NAME ON FILE                         900111/2020
163.                NAME ON FILE                         900112/2020
164.                NAME ON FILE                         900113/2020
165.                NAME ON FILE                         900114/2020
166.                NAME ON FILE                         900115/2020
167.                NAME ON FILE                         900117/2020
168.                NAME ON FILE                         900118/2020
169.                NAME ON FILE                         900119/2020
170.                NAME ON FILE                         900120/2020
171.                NAME ON FILE                         900121/2020
20-01226-scc   Doc 59   Filed 01/22/21 Entered 01/22/21 17:08:00   Main Document
                                    Pg 15 of 29



                      Plaintiff(s)                        Index No.
172.                NAME ON FILE                         900122/2020
173.                NAME ON FILE                         900124/2020
174.                NAME ON FILE                         900125/2020
175.                NAME ON FILE                         900126/2020
176.                NAME ON FILE                         900127/2020
177.                NAME ON FILE                         900128/2020
178.                NAME ON FILE                         900129/2020
179.                NAME ON FILE                         900130/2020
180.                NAME ON FILE                         900131/2020
181.                NAME ON FILE                         900132/2020
182.                NAME ON FILE                         900133/2020
183.                NAME ON FILE                         900134/2020
184.                NAME ON FILE                         900135/2020
185.                NAME ON FILE                         900136/2020
186.                NAME ON FILE                         900137//2020
187.                NAME ON FILE                         900138/2020
188.                NAME ON FILE                         900139/2020
189.                NAME ON FILE                         900143/2020
190.                NAME ON FILE                         900145/2020
191.                NAME ON FILE                         900149/2020
192.                NAME ON FILE                         900150/2020
193.                NAME ON FILE                         900152/2020
194.                NAME ON FILE                         900153/2020
195.                NAME ON FILE                         900165/2020
196.                NAME ON FILE                         900168/2020
197.                NAME ON FILE                         900170/2020
198.                NAME ON FILE                         900171/2020
199.                NAME ON FILE                         900172/2020
200.                NAME ON FILE                         900173/2020
201.                NAME ON FILE                         900174/2020
202.                NAME ON FILE                         950002/2019
203.                NAME ON FILE                         950167/2019
204.                NAME ON FILE                         950169/2019
205.                NAME ON FILE                         950229/2020
206.                NAME ON FILE                         950245/2020
207.                NAME ON FILE                         950535/2020
208.                NAME ON FILE                         950642/2020
209.                NAME ON FILE                         950685/2020
210.                NAME ON FILE                         614160/2020
211.                NAME ON FILE                         70134/2020E
212.                NAME ON FILE                         900001/2021
20-01226-scc   Doc 59    Filed 01/22/21 Entered 01/22/21 17:08:00         Main Document
                                     Pg 16 of 29



                                       SCHEDULE 2

                                   Counsel Authorized to
                                  Accept Service for Certain
                                         Defendants

          Defendant                               Counsel Authorized to Accept Service
     1.   Catholic Charities of the Diocese of    Brian R. Davey
          Rockville Centre                        Mulholland Minion Davey McNiff &
                                                  Beyrer
                                                  374 Hillside Ave
                                                  Williston Park, NY 11596
                                                  516-248-1200
                                                  bdavey@mmlaw.us.com
     2.   Church of The Blessed Sacrament         Brian R. Davey
                                                  Mulholland Minion Davey McNiff &
                                                  Beyrer
                                                  374 Hillside Ave
                                                  Williston Park, NY 11596
                                                  516-248-1200
                                                  bdavey@mmlaw.us.com
     3.   Church of Saint Francis of Assisi       Brian R. Davey
                                                  Mulholland Minion Davey McNiff &
                                                  Beyrer
                                                  374 Hillside Ave
                                                  Williston Park, NY 11596
                                                  516-248-1200
                                                  bdavey@mmlaw.us.com
     4.   Church of St. Anne, Garden City         Brian R. Davey
                                                  Mulholland Minion Davey McNiff &
                                                  Beyrer
                                                  374 Hillside Ave
                                                  Williston Park, NY 11596
                                                  516-248-1200
                                                  bdavey@mmlaw.us.com
     5.   Church of St. Anthony of Padua,         Charles J. Adams
          East Northport                          Patrick F. Adams, P.C.
                                                  3500 Sunrise Highway, Building 300
                                                  Great River, New York 11739
                                                  631-666-6200
                                                  cjadams@pfapc.com
     6.   Church of St. Rosalie                   Charles J. Adams
                                                  Patrick F. Adams, P.C.
                                                  3500 Sunrise Highway, Building 300
                                                  Great River, New York 11739
                                                  631-666-6200
20-01226-scc   Doc 59    Filed 01/22/21 Entered 01/22/21 17:08:00       Main Document
                                     Pg 17 of 29



                                                cjadams@pfapc.com
     7.    Church of the Good Shepherd,         Charles J. Adams
           Holbrook                             Patrick F. Adams, P.C.
                                                3500 Sunrise Highway, Building 300
                                                Great River, New York 11739
                                                631-666-6200
                                                cjadams@pfapc.com
     8.    Corpus Christi Roman Catholic        Brian R. Davey
           Church                               Mulholland Minion Davey McNiff &
                                                Beyrer
                                                374 Hillside Ave
                                                Williston Park, NY 11596
                                                516-248-1200
                                                bdavey@mmlaw.us.com
     9.    Holy Angels Regional School f/k/a    Charles J. Adams
           St. Francis De Sales Catholic School Patrick F. Adams, P.C.
                                                3500 Sunrise Highway, Building 300
                                                Great River, New York 11739
                                                631-666-6200
                                                cjadams@pfapc.com
     10.   Holy Family Roman Catholic           Brian R. Davey
           Church                               Mulholland Minion Davey McNiff &
                                                Beyrer
                                                374 Hillside Ave
                                                Williston Park, NY 11596
                                                516-248-1200
                                                bdavey@mmlaw.us.com
     11.   Holy Family Catholic School          Brian R. Davey
                                                Mulholland Minion Davey McNiff &
                                                Beyrer
                                                374 Hillside Ave
                                                Williston Park, NY 11596
                                                516-248-1200
                                                bdavey@mmlaw.us.com
     12.   Holy Spirit a/k/a Church of the Holy Brian R. Davey
           Spirit                               Mulholland Minion Davey McNiff &
                                                Beyrer
                                                374 Hillside Ave
                                                Williston Park, NY 11596
                                                516-248-1200
                                                bdavey@mmlaw.us.com
     13.   Holy Trinity Diocesan High School Brian R. Davey
                                                Mulholland Minion Davey McNiff &
                                                Beyrer
                                                374 Hillside Ave
                                                Williston Park, NY 11596
20-01226-scc   Doc 59   Filed 01/22/21 Entered 01/22/21 17:08:00      Main Document
                                    Pg 18 of 29



                                              516-248-1200
                                              bdavey@mmlaw.us.com
     14.   Infant Jesus Roman Catholic Church Charles J. Adams
                                              Patrick F. Adams, P.C.
                                              3500 Sunrise Highway, Building 300
                                              Great River, New York 11739
                                              631-666-6200
                                              cjadams@pfapc.com
     15.   Notre Dame Church, New Hyde        Brian R. Davey
           Park                               Mulholland Minion Davey McNiff &
                                              Beyrer
                                              374 Hillside Ave
                                              Williston Park, NY 11596
                                              516-248-1200
                                              bdavey@mmlaw.us.com
     16.   Our Holy Redeemer                  Brian R. Davey
                                              Mulholland Minion Davey McNiff &
                                              Beyrer
                                              374 Hillside Ave
                                              Williston Park, NY 11596
                                              516-248-1200
                                              bdavey@mmlaw.us.com
     17.   Our Lady of Fatima                 Brian R. Davey
                                              Mulholland Minion Davey McNiff &
                                              Beyrer
                                              374 Hillside Ave
                                              Williston Park, NY 11596
                                              516-248-1200
                                              bdavey@mmlaw.us.com
     18.   Our Lady of Grace Roman Catholic Charles J. Adams
           Church                             Patrick F. Adams, P.C.
                                              3500 Sunrise Highway, Building 300
                                              Great River, New York 11739
                                              631-666-6200
                                              cjadams@pfapc.com
     19.   Our Lady of Loretto Parish and     Brian R. Davey
           School                             Mulholland Minion Davey McNiff &
                                              Beyrer
                                              374 Hillside Ave
                                              Williston Park, NY 11596
                                              516-248-1200
                                              bdavey@mmlaw.us.com
     20.   Our Lady of Lourdes Church,        Brian R. Davey
           Malverne                           Mulholland Minion Davey McNiff &
                                              Beyrer
                                              374 Hillside Ave
20-01226-scc   Doc 59     Filed 01/22/21 Entered 01/22/21 17:08:00    Main Document
                                      Pg 19 of 29



                                              Williston Park, NY 11596
                                              516-248-1200
                                              bdavey@mmlaw.us.com
     21.   Our Lady of Peace                  Charles J. Adams
                                              Patrick F. Adams, P.C.
                                              3500 Sunrise Highway, Building 300
                                              Great River, New York 11739
                                              631-666-6200
                                              cjadams@pfapc.com
     22.   Our Lady Of Perpetual Help Roman   Charles J. Adams
           Catholic Church                    Patrick F. Adams, P.C.
                                              3500 Sunrise Highway, Building 300
                                              Great River, New York 11739
                                              631-666-6200
                                              cjadams@pfapc.com
     23.   Our Lady of Victory                Brian R. Davey
                                              Mulholland Minion Davey McNiff &
                                              Beyrer
                                              374 Hillside Ave
                                              Williston Park, NY 11596
                                              516-248-1200
                                              bdavey@mmlaw.us.com
     24.   Our Lady Queen of Martyrs          Charles J. Adams
                                              Patrick F. Adams, P.C.
                                              3500 Sunrise Highway, Building 300
                                              Great River, New York 11739
                                              631-666-6200
                                              cjadams@pfapc.com
     25.   Parish Of St. Agnes Cathedral      Brian R. Davey
           Church And School                  Mulholland Minion Davey McNiff &
                                              Beyrer
                                              374 Hillside Ave
                                              Williston Park, NY 11596
                                              516-248-1200
                                              bdavey@mmlaw.us.com
     26.   Parish of St. Christopher          Brian R. Davey
                                              Mulholland Minion Davey McNiff &
                                              Beyrer
                                              374 Hillside Ave
                                              Williston Park, NY 11596
                                              516-248-1200
                                              bdavey@mmlaw.us.com
     27.   Saints Philip and James Roman      Charles J. Adams
           Catholic Church                    Patrick F. Adams, P.C.
                                              3500 Sunrise Highway, Building 300
                                              Great River, New York 11739
20-01226-scc   Doc 59    Filed 01/22/21 Entered 01/22/21 17:08:00     Main Document
                                     Pg 20 of 29



                                              631-666-6200
                                              cjadams@pfapc.com
     28.   Queen of the Most Holy Rosary      Brian R. Davey
                                              Mulholland Minion Davey McNiff &
                                              Beyrer
                                              374 Hillside Ave
                                              Williston Park, NY 11596
                                              516-248-1200
                                              bdavey@mmlaw.us.com
     29.   Roman Catholic Church of Saints    Charles J. Adams
           Cyril and Methodius                Patrick F. Adams, P.C.
                                              3500 Sunrise Highway, Building 300
                                              Great River, New York 11739
                                              631-666-6200
                                              cjadams@pfapc.com
     30.   Roman Catholic Church of the       Brian R. Davey
           Sacred Heart                       Mulholland Minion Davey McNiff &
                                              Beyrer
                                              374 Hillside Ave
                                              Williston Park, NY 11596
                                              516-248-1200
                                              bdavey@mmlaw.us.com
     31.   Sacred Hearts of Jesus and Mary    Brian R. Davey
                                              Mulholland Minion Davey McNiff &
                                              Beyrer
                                              374 Hillside Ave
                                              Williston Park, NY 11596
                                              516-248-1200
                                              bdavey@mmlaw.us.com
     32.   Saint Aidan Church and School      Brian R. Davey
                                              Mulholland Minion Davey McNiff &
                                              Beyrer
                                              374 Hillside Ave
                                              Williston Park, NY 11596
                                              516-248-1200
                                              bdavey@mmlaw.us.com
     33.   Saint Barnabas The Apostle Roman   Brian R. Davey
           Catholic Church                    Mulholland Minion Davey McNiff &
                                              Beyrer
                                              374 Hillside Ave
                                              Williston Park, NY 11596
                                              516-248-1200
                                              bdavey@mmlaw.us.com
     34.   Saint Catherine of Sienna Roman    Brian R. Davey
           Catholic Church                    Mulholland Minion Davey McNiff &
                                              Beyrer
20-01226-scc   Doc 59    Filed 01/22/21 Entered 01/22/21 17:08:00       Main Document
                                     Pg 21 of 29



                                                374 Hillside Ave
                                                Williston Park, NY 11596
                                                516-248-1200
                                                bdavey@mmlaw.us.com
     35.   Saint Elizabeth Ann Seton Regional   Charles J. Adams
           School                               Patrick F. Adams, P.C.
                                                3500 Sunrise Highway, Building 300
                                                Great River, New York 11739
                                                631-666-6200
                                                cjadams@pfapc.com
     36.   Saint Martha Roman Catholic          Brian R. Davey
           Church                               Mulholland Minion Davey McNiff &
                                                Beyrer
                                                374 Hillside Ave
                                                Williston Park, NY 11596
                                                516-248-1200
                                                bdavey@mmlaw.us.com
     37.   Saint Martin of Tours Roman          Brian R. Davey
           Catholic Church                      Mulholland Minion Davey McNiff &
                                                Beyrer
                                                374 Hillside Ave
                                                Williston Park, NY 11596
                                                516-248-1200
                                                bdavey@mmlaw.us.com
     38.   Saints Cyril and Methodius School    Charles J. Adams
                                                Patrick F. Adams, P.C.
                                                3500 Sunrise Highway, Building 300
                                                Great River, New York 11739
                                                631-666-6200
                                                cjadams@pfapc.com
     39.   St. Andrew Roman Catholic Church     Charles J. Adams
           and School                           Patrick F. Adams, P.C.
                                                3500 Sunrise Highway, Building 300
                                                Great River, New York 11739
                                                631-666-6200
                                                cjadams@pfapc.com
     40.   St. Bernard’s Roman Catholic         Brian R. Davey
           Church                               Mulholland Minion Davey McNiff &
                                                Beyrer
                                                374 Hillside Ave
                                                Williston Park, NY 11596
                                                516-248-1200
                                                bdavey@mmlaw.us.com
     41.   St. Boniface Roman Catholic          Brian R. Davey
           Church                               Mulholland Minion Davey McNiff &
                                                Beyrer
20-01226-scc   Doc 59     Filed 01/22/21 Entered 01/22/21 17:08:00   Main Document
                                      Pg 22 of 29



                                             374 Hillside Ave
                                             Williston Park, NY 11596
                                             516-248-1200
                                              bdavey@mmlaw.us.com
     42.   St. Boniface Martyr School        Brian R. Davey
                                             Mulholland Minion Davey McNiff &
                                             Beyrer
                                             374 Hillside Ave
                                             Williston Park, NY 11596
                                             516-248-1200
                                             bdavey@mmlaw.us.com
     43.   St. Brigid                        Brian R. Davey
                                             Mulholland Minion Davey McNiff &
                                             Beyrer
                                             374 Hillside Ave
                                             Williston Park, NY 11596
                                             516-248-1200
                                             bdavey@mmlaw.us.com
     44.   St. Dominic Church                Brian R. Davey
                                             Mulholland Minion Davey McNiff &
                                             Beyrer
                                             374 Hillside Ave
                                             Williston Park, NY 11596
                                             516-248-1200
                                             bdavey@mmlaw.us.com
     45.   St. Elizabeth Church              Charles J. Adams
                                             Patrick F. Adams, P.C.
                                             3500 Sunrise Highway, Building 300
                                             Great River, New York 11739
                                             631-666-6200
                                             cjadams@pfapc.com
     46.   St. Hedwig's Roman Catholic       Brian R. Davey
           Church                            Mulholland Minion Davey McNiff &
                                             Beyrer
                                             374 Hillside Ave
                                             Williston Park, NY 11596
                                             516-248-1200
                                             bdavey@mmlaw.us.com
     47.   St. Hugh of Lincoln Roman         Charles J. Adams
           Catholic Church                   Patrick F. Adams, P.C.
                                             3500 Sunrise Highway, Building 300
                                             Great River, New York 11739
                                             631-666-6200
                                             cjadams@pfapc.com
     48.   St. Hyacinth Parish               Charles J. Adams
                                             Patrick F. Adams, P.C.
20-01226-scc   Doc 59     Filed 01/22/21 Entered 01/22/21 17:08:00      Main Document
                                      Pg 23 of 29



                                                3500 Sunrise Highway, Building 300
                                                Great River, New York 11739
                                                631-666-6200
                                                cjadams@pfapc.com
     49.   St. Ignatius Loyola                  Brian R. Davey
                                                Mulholland Minion Davey McNiff &
                                                Beyrer
                                                374 Hillside Ave
                                                Williston Park, NY 11596
                                                516-248-1200
                                                bdavey@mmlaw.us.com
     50.   St. James Roman Catholic Church      Brian R. Davey
                                                Mulholland Minion Davey McNiff &
                                                Beyrer
                                                374 Hillside Ave
                                                Williston Park, NY 11596
                                                516-248-1200
                                                bdavey@mmlaw.us.com
     51.   St. John the Baptist Diocesan High   Charles J. Adams
           School                               Patrick F. Adams, P.C.
                                                3500 Sunrise Highway, Building 300
                                                Great River, New York 11739
                                                631-666-6200
                                                cjadams@pfapc.com
     52.   St. John of God                      Charles J. Adams
                                                Patrick F. Adams, P.C.
                                                3500 Sunrise Highway, Building 300
                                                Great River, New York 11739
                                                631-666-6200
                                                cjadams@pfapc.com
     53.   St. John the Evangelist              Charles J. Adams
                                                Patrick F. Adams, P.C.
                                                3500 Sunrise Highway, Building 300
                                                Great River, New York 11739
                                                631-666-6200
                                                cjadams@pfapc.com
     54.   St. Joseph Catholic School           Brian R. Davey
                                                Mulholland Minion Davey McNiff &
                                                Beyrer
                                                374 Hillside Ave
                                                Williston Park, NY 11596
                                                516-248-1200
                                                bdavey@mmlaw.us.com
     55.   St. Joseph Roman Catholic Church     Brian R. Davey
                                                Mulholland Minion Davey McNiff &
                                                Beyrer
20-01226-scc   Doc 59    Filed 01/22/21 Entered 01/22/21 17:08:00     Main Document
                                     Pg 24 of 29



                                              374 Hillside Ave
                                              Williston Park, NY 11596
                                              516-248-1200
                                              bdavey@mmlaw.us.com
     56.   St. Jude Roman Catholic Church     Charles J. Adams
                                              Patrick F. Adams, P.C.
                                              3500 Sunrise Highway, Building 300
                                              Great River, New York 11739
                                              631-666-6200
                                              cjadams@pfapc.com
     57.   St. Kilian Roman Catholic Church   Brian R. Davey
                                              Mulholland Minion Davey McNiff &
                                              Beyrer
                                              374 Hillside Ave
                                              Williston Park, NY 11596
                                              516-248-1200
                                              bdavey@mmlaw.us.com
     58.   St. Lawrence the Martyr Roman      Charles J. Adams
           Catholic Church and School         Patrick F. Adams, P.C.
                                              3500 Sunrise Highway, Building 300
                                              Great River, New York 11739
                                              631-666-6200
                                              cjadams@pfapc.com
     59.   St. Luke's Roman Catholic Church   Charles J. Adams
                                              Patrick F. Adams, P.C.
                                              3500 Sunrise Highway, Building 300
                                              Great River, New York 11739
                                              631-666-6200
                                              cjadams@pfapc.com
     60.   St. Margaret of Scotland Church    Charles J. Adams
                                              Patrick F. Adams, P.C.
                                              3500 Sunrise Highway, Building 300
                                              Great River, New York 11739
                                              631-666-6200
                                              cjadams@pfapc.com
     61.   St. Mary Roman Catholic Church     Brian R. Davey
           [Manhasset]                        Mulholland Minion Davey McNiff &
                                              Beyrer
                                              374 Hillside Ave
                                              Williston Park, NY 11596
                                              516-248-1200
                                              bdavey@mmlaw.us.com
     62.   St. Mary Roman Catholic Church     Charles J. Adams
           [East Islip]                       Patrick F. Adams, P.C.
                                              3500 Sunrise Highway, Building 300
                                              Great River, New York 11739
20-01226-scc   Doc 59     Filed 01/22/21 Entered 01/22/21 17:08:00   Main Document
                                      Pg 25 of 29



                                             631-666-6200
                                             cjadams@pfapc.com
     63.   St. Mary’s Elementary School      Brian R. Davey
                                             Mulholland Minion Davey McNiff &
                                             Beyrer
                                             374 Hillside Ave
                                             Williston Park, NY 11596
                                             516-248-1200
                                             bdavey@mmlaw.us.com
     64.   St. Patrick’s Parish and School   Brian R. Davey
           [Glen Cove]                       Mulholland Minion Davey McNiff &
                                             Beyrer
                                             374 Hillside Ave
                                             Williston Park, NY 11596
                                             516-248-1200
                                             bdavey@mmlaw.us.com
     65.   St. Patrick’s Parish and School   Charles J. Adams
           [Huntington; Bayshore]            Patrick F. Adams, P.C.
                                             3500 Sunrise Highway, Building 300
                                             Great River, New York 11739
                                             631-666-6200
                                             cjadams@pfapc.com
     66.   St. Paul the Apostle Church       Charles J. Adams
                                             Patrick F. Adams, P.C.
                                             3500 Sunrise Highway, Building 300
                                             Great River, New York 11739
                                             631-666-6200
                                             cjadams@pfapc.com
     67.   St. Philip Neri Roman Catholic    Charles J. Adams
           Church                            Patrick F. Adams, P.C.
                                             3500 Sunrise Highway, Building 300
                                             Great River, New York 11739
                                             631-666-6200
                                             cjadams@pfapc.com
     68.   St. Raphael                       Brian R. Davey
                                             Mulholland Minion Davey McNiff &
                                             Beyrer
                                             374 Hillside Ave
                                             Williston Park, NY 11596
                                             516-248-1200
                                             bdavey@mmlaw.us.com
     69.   St. Raymond’s a/k/a The Parish    Brian R. Davey
           Family of Saint Raymond of        Mulholland Minion Davey McNiff &
           Penyafort                         Beyrer
                                             374 Hillside Ave
                                             Williston Park, NY 11596
20-01226-scc      Doc 59     Filed 01/22/21 Entered 01/22/21 17:08:00             Main Document
                                         Pg 26 of 29



                                                      516-248-1200
                                                      bdavey@mmlaw.us.com
       70.   St. Sylvester Roman Catholic             Charles J. Adams
             Church                                   Patrick F. Adams, P.C.
                                                      3500 Sunrise Highway, Building 300
                                                      Great River, New York 11739
                                                      631-666-6200
                                                      cjadams@pfapc.com
       71.   St. Therese of Lisieux Roman             Charles J. Adams
             Catholic Church                          Patrick F. Adams, P.C.
                                                      3500 Sunrise Highway, Building 300
                                                      Great River, New York 11739
                                                      631-666-6200
                                                      cjadams@pfapc.com
       72.   St. Thomas the Apostle Parish            Brian R. Davey
                                                      Mulholland Minion Davey McNiff &
                                                      Beyrer
                                                      374 Hillside Ave
                                                      Williston Park, NY 11596
                                                      516-248-1200
                                                      bdavey@mmlaw.us.com
       73.   St. Vincent de Paul Parish               Brian R. Davey
                                                      Mulholland Minion Davey McNiff &
                                                      Beyrer
                                                      374 Hillside Ave
                                                      Williston Park, NY 11596
                                                      516-248-1200
                                                      bdavey@mmlaw.us.com
       74.   The Roman Catholic Church of             Charles J. Adams
             Christ the King                          Patrick F. Adams, P.C.
                                                      3500 Sunrise Highway, Building 300
                                                      Great River, New York 11739
                                                      631-666-6200
                                                      cjadams@pfapc.com
       75.   The Roman Catholic Church of St.         Brian R. Davey
             Rose of Lima                             Mulholland Minion Davey McNiff &
                                                      Beyrer
                                                      374 Hillside Ave
                                                      Williston Park, NY 11596
                                                      516-248-1200
                                                      bdavey@mmlaw.us.com

** Indicates a parish that is closed, has merged with another or is otherwise inactive at this time.
20-01226-scc   Doc 59    Filed 01/22/21 Entered 01/22/21 17:08:00   Main Document
                                     Pg 27 of 29



                                     SCHEDULE 3

                        State Court Defendants Related to Diocese

         Defendant
   1.    Church Of The Blessed Sacrament
   2.    Church of Saint Francis of Assisi
   3.    Church of St. Anne, Garden City
   4.    Church of St. Anthony of Padua, East Northport
   5.    Church of St. Rosalie
   6.    Church of the Good Shepherd, Holbrook
   7.    Corpus Christi Roman Catholic Church
   8.    Holy Family Roman Catholic Church
   9.    Holy Spirit a/k/a Church of the Holy Spirit
   10.   Infant Jesus Roman Catholic Church
   11.   Notre Dame Church, New Hyde Park
   12.   Our Holy Redeemer
   13.   Our Lady of Fatima
   14.   Our Lady of Grace Roman Catholic Church
   15.   Our Lady of Loretto Parish
   16.   Our Lady of Lourdes Church, Malverne
   17.   Our Lady of Peace
   18.   Our Lady Of Perpetual Help Roman Catholic Church
   19.   Our Lady of Victory
   20.   Our Lady Queen of Martyrs
   21.   Parish Of St. Agnes Cathedral Church
   22.   Parish of St. Christopher
   23.   Saints Philip and James Roman Catholic Church
   24.   Queen of the Most Holy Rosary
   25.   Roman Catholic Church of Saints Cyril and Methodius
   26.   Roman Catholic Church of the Sacred Heart
   27.   Sacred Hearts of Jesus and Mary
   28.   Saint Barnabas The Apostle Roman Catholic Church
   29.   Saint Catherine of Sienna Roman Catholic Church
   30.   Saint Martha Roman Catholic Church
   31.   Saint Martin of Tours Roman Catholic Church
   32.   St. Andrew Roman Catholic Church
   33.   St. Bernard’s Roman Catholic Church
   34.   St. Boniface Roman Catholic Church
   35.   St. Brigid
   36.   St. Dominic Church
   37.   St. Elizabeth Church
   38.   St. Hedwig's Roman Catholic Church
   39.   St. Hugh of Lincoln Roman Catholic Church
   40.   St. Hyacinth Parish
20-01226-scc   Doc 59    Filed 01/22/21 Entered 01/22/21 17:08:00        Main Document
                                     Pg 28 of 29



   41.   St. Ignatius Loyola
   42.   St. James Roman Catholic Church
   43.   St. John of God
   44.   St. John the Evangelist
   45.   St. Joseph Roman Catholic Church
   46.   St. Jude Roman Catholic Church
   47.   St. Kilian Roman Catholic Church
   48.   St. Lawrence the Martyr Roman Catholic Church
   49.   St. Luke's Roman Catholic Church
   50.   St. Margaret of Scotland Church
   51.   St. Mary Roman Catholic Church
   52.   St. Patrick’s Parish
   53.   St. Paul the Apostle Church
   54.   St. Philip Neri Roman Catholic Church
   55.   St. Raphael
   56.   St. Raymond’s a/k/a The Parish Family of Saint Raymond of Penyafort
   57.   St. Sylvester Roman Catholic Church
   58.   St. Therese of Lisieux Roman Catholic Church
   59.   St. Thomas the Apostle Parish
   60.   St. Vincent de Paul Parish
   61.   The Roman Catholic Church of Christ the King
   62.   The Roman Catholic Church of St. Rose of Lima
20-01226-scc      Doc 59     Filed 01/22/21 Entered 01/22/21 17:08:00             Main Document
                                         Pg 29 of 29



                                            Schedule 4

                                        Document Requests

Documents that would otherwise be produced to plaintiffs in the underlying CVA Actions,
including, but not limited to, relevant and non-privileged (subject to provision of a privilege log)
personnel and assignment history records, and correspondence, letters, emails, reports,
complaints, disciplinary records, and laicization documents, concerning allegations of abuse, for
each individual accused of committing sexual abuse or facilitating the sexual abuse of any
plaintiff in the underlying CVA Actions (each a “Subject Individual”); and all confidential
documents, including the strictly confidential documents, maintained by the Bishop pursuant to
Crimen Sollicitationis (Crime of Solicitation) (1962) (Instruction of the Supreme Sacred
Congregation of the Holy Office) concerning a Subject Individual.
